UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID HILDERBRAND, DAVID KIDERMAN,
RYAN DETZEL, and MARK MILLER,

                             Plaintiffs,

                      -v.-
                                                       16 Civ. 4040 (KPF)
DOWNING INVESTMENT PARTNERS, LP,
                                                            ORDER
DOWNING PARTNERS, LLC, 3SI SYSTEMS,
LLC, IVC HEALTHCOM, LLC, DAVID W.
WAGNER, JEFF RICE, and MARC M.
LAWRENCE,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      On November 21, 2019, the Court extended discovery in this matter until

March 31, 2020. (November 21, 2019 Minute Entry). Since that time, multiple

Defendants have been voluntarily dismissed. The parties remaining in this

action are hereby ORDERED to file a joint status letter on or before May 1,

2020, proposing next steps in this proceeding. If any party anticipates filing a

motion for summary judgment, they shall notify the Court in that letter, and

propose a briefing schedule.

      SO ORDERED.

Dated:      April 8, 2020
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge

A copy of this Order was emailed by Chambers to:

Jeffry Rice at: jsr1652@yahoo.com
Marc Lawrence at: marc.lawrence@live.com
